Title: Abigail Adams to Mary Smith Cranch, 26 May 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					Monday 26 May 1800Norwalk State of Conneticut
					my dear sister
				
				detained here by a cold North East rain, I write to inform You I am thus far on My journey to Quincy 100 44 miles from Philadelphia which I left this Day week in the afternoon; I tarried one day in Nyork and have taken Little susan on with me— I went to the incampment upon scotch plains and lodged one night in the col’s Log House, which I found quite a comfortable habitation. Mrs smith was there, tho she soon must quit it, as the Army is disbanded. I should have taken her with Me, but she was not quite ready I brought Caroline on to her Grandmamma Smiths. she has taken a House at Newark in the Jersies— the col talks of going up with his Brother to the Miami. in that case mrs Smith and caroline will spend the summer with Me. I was present at the Review of the Troops by Gen’ll Hamilton who had come on for the purpose. they did great honor to their officers and to themselves. the Col has been the Principle hand in forming and disciplining them; they need not be asshamed of appearing before regular troops. the officers & Men Respect and Love him, and it is with much pain that they seperate;

there is a very general feeling exprest for col smiths situation, and a wish that he might receive some appointment: this is a very Delicate subject: I hope however that he will get into some buisness— you may be sure that I have my feelings on this subject and that they are not of the Most consolatary kind— every soul knows its own bitterness— I wish I had no other source of sorrow than that which I have just named— my mind is not in the most cheerfull State. trials of various kinds Seem to be reserved for our gray Hairs, for our declining years.— shall I receive good and not evil? I will not forget the blessings which Sweeten Life one of those is the prospect I have before me of Meeting my Dear sister soon, I hope in health and spirits— a strong immagination is said to be a refuge from Sorrow, and a kindly solace for a feeling Heart. Upon this principle it was that Pope founded his observation, that “hope springs eternal in the human breast”
				My intention was to reach Home on fryday next but the Election Storm as we term it with us, may continue and prevent my making the progress I hope to. I will request you to have the House open and aired, the Beds Shook up. if there was time and a fine day I should like to have them Sun’d as they have not been slept in for a long time— I have not heard from Philadelphia but once since I left it. I do not yet know whether the President has left it. I have heard of so Many lies and falshoods propagated to answer Electioneering purposes since I left Philadelphia, and for the last three weeks that I was there, that I am Disgusted with the world and the chief of its inhabitants do not appear worth the trouble and pains they cost to save them from Destruction— you see I am in an ill humour. when the rain subsides and the sun shines, it will dispell some of the gloom which hangs heavey at my heart. I heard a sermon yesterday upon the subject of Humility— I believe I do not yet possess enough of that negative quality to make me believe that I deserve all that can be inflicted upon me by the tongues of falshood— I must share in what is Said reproachfull or malicious of my better half— yet I know his measures are all Meant to promote the best interest of his Country— Sure I have enough of public and Private anxiety to humble a prouder Heart than mine
				adieu my Dear sister / and believe me / ever your affectionate / sister—
			